       Case 2:15-cv-00612-RSL Document 181 Filed 02/26/20 Page 1 of 2




                   UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                         FEB 26 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
CHERYL KATER, individually and on              No. 19-36091
behalf of all others similarly situated; SUZIE
KELLY, individually and on behalf of all       D.C. No. 2:15-cv-00612-RBL
other similarly situated,                      Western District of Washington,
                                               Seattle
                 Plaintiffs-Appellants,
                                               ORDER
  v.

CHURCHILL DOWNS, INC., a Kentucky
corporation; BIG FISH GAMES, INC., a
Washington corporation,

               Defendants-Appellees.


CHERYL KATER, individually and on              No. 20-35042
behalf of all others similarly situated; SUZIE
KELLY, individually and on behalf of all       D.C. No. 2:15-cv-00612-RBL
other similarly situated,

               Plaintiffs-Appellees,

 v.

CHURCHILL DOWNS, INC., a Kentucky
corporation; BIG FISH GAMES, INC., a
Washington corporation,

               Defendants-Appellants.

Before: CANBY, GOULD, and WATFORD, Circuit Judges.

      A review of the record demonstrates that this court lacks jurisdiction over
        Case 2:15-cv-00612-RSL Document 181 Filed 02/26/20 Page 2 of 2




these appeals because the orders challenged in the appeals are not appealable under

28 U.S.C. § 1292(a)(1). See Gon v. First State Ins. Co., 871 F.2d 863, 865 (9th

Cir. 1989) (“an order by a court that regulates the conduct of the litigation . . . is

not considered an injunction for purposes of appellate jurisdiction.”); see also Fed.

R. Civ. P. 23(d) (in conducting a class action the district court may issue orders

governing notice provided to class members); Wang v. Chinese Daily News, Inc.,

623 F.3d 743, 756 (9th Cir. 2010) (“Rule 23(d) gives district courts the power to

regulate the notice and opt-out processes and to impose limitations when a party

engages in behavior that threatens the fairness of the litigation”), vacated on other

grounds, 565 U.S. 801 (2011). Consequently, these appeals are dismissed for lack

of jurisdiction.

      DISMISSED.




                                            2                                     19-36091
